

EXHIBIT 10.8
ITT DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
AMENDED AND RESTATED AS OF MAY 16, 2016











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
ARTICLE 1. DEFINITIONS
2
 
 
ARTICLE 2. INTRODUCTION AND PARTICIPATION
4
 
 
ARTICLE 3. DEFERRALS
5
 
 
ARTICLE 4. MAINTENANCE OF ACCOUNTS
6
 
 
ARTICLE 5. PAYMENT OF BENEFITS
8
 
 
ARTICLE 6. AMENDMENT OR TERMINATION
11
 
 
ARTICLE 7. GENERAL PROVISIONS
11
 
 
ARTICLE 8. ADMINISTRATION
13








--------------------------------------------------------------------------------






ARTICLE 1. DEFINITIONS
1.01    “Adoption Date” shall have the meaning set forth in Section 2.01(a).
1.02    “Administrative Committee” shall mean the Board’s Compensation and
Personnel Committee or the person or persons appointed by the Board’s
Compensation and Personnel Committee pursuant to Article 8 hereof to administer
the Plan.
1.03    “Beneficiary” shall mean the person or persons designated by a
Participant pursuant to the provisions of Section 5.04.
1.04    “Board” shall mean the Board of Directors of the Corporation.
1.05    “Business Day” shall mean any day on which the New York Stock Exchange,
or a successor thereto, is open.
1.06    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
1.07    “Corporation” shall mean ITT Inc., an Indiana corporation, or any
successor by merger, purchase or otherwise.
1.08    “Deferral Account” shall mean the bookkeeping account (or subaccounts)
maintained for each Participant to record the amount of Director Fees such
Participant has elected to defer in accordance with Article 3 and/or pursuant to
a Prior Deferral Agreement, adjusted pursuant to Article 4.
1.09    “Deferral Agreement” shall mean the completed agreement, including any
amendments, attachments and appendices thereto, in such form and with such title
as is approved by the Compensation and Personnel Committee of the Board or the
Administrative Committee, between a Non-Employee Director and the Corporation,
under which the Non-Employee Director agrees to defer a portion of his or her
Director Fees earned for a specified Service Year.
1.10    “Deferral Election Deadline” shall have the meaning set forth in Section
3.01(a).
1.11    “Deferrals” shall mean the amount of deferrals credited to a
Participant’s Deferral Account pursuant to Section 3.03.
1.12    “Director Fees” shall mean the fees paid in cash, including, without
limitation, any annual retainer, monthly fee, Board meeting fee or committee
meeting fee that a Non-Employee Director may be entitled to receive for services
as a member of the Board or a committee thereof.
1.13    “Grandfathered Deferrals” shall mean deferred Director Fees (and any
earnings thereon, including amounts attributable to dividends on such deferred
Director Fees) that were initially deferred prior to 2005. For avoidance of
doubt, an amount will be treated as initially deferred prior to 2005 if the
amount would have been paid before 2005 had it not been deferred.


2



--------------------------------------------------------------------------------





1.14    “In-Service Subaccount” shall mean the bookkeeping account described in
Section 5.01(a) maintained to record Deferrals (and related gains and losses on
such Deferrals) that a Participant has elected to have paid upon the first to
occur of the Specified Distribution Date, the Participant’s Retirement or the
Participant’s death.
1.15    “Non-Employee Director” shall mean a member of the Board who is not
concurrently an employee of the Corporation or a subsidiary of the Corporation.
1.16    “Participant” shall mean, except as otherwise provided in Section 2.02,
each Non-Employee Director who has executed a Deferral Agreement pursuant to the
requirements of Articles 2 and 3.
1.17    “Plan” shall mean the ITT Deferred Compensation Plan For Non-Employee
Directors, as set forth in this document, as it may be amended from time to
time.
1.18    “Prior Deferrals” shall mean Deferrals relating to annual cash retainers
that were (a) initially deferred after to 2004 pursuant to a Prior Deferral
Agreement, (b) not yet distributed as of the Adoption Date and (c) deferred by
Non-Employee Directors who consent to have their Prior Deferrals become subject
to the terms of the Plan. For avoidance of doubt, (i) an amount will be treated
as initially deferred after 2004 if the amount would have been paid after 2004
had it not been deferred and (ii) the term Prior Deferrals shall not include any
restricted stock, restricted stock units or Grandfathered Deferrals.
1.19    “Prior Deferral Agreement” shall mean a deferral agreement and/or
document that was effective prior to the Adoption Date and that governs the
Non-Employee Directors’ Prior Deferrals. For avoidance of doubt, the term Prior
Deferral Agreement shall not include any agreement or document governing (a)
restricted stock or restricted stock unit awards or a Non-Employee Director’s
election to receive restricted stock or restricted stock unit awards or (b)
Grandfathered Deferrals.
1.20    “Reporting Date” shall mean the first Business Day of each calendar
month following the Adoption Date, or such other day as the Administrative
Committee may determine.
1.21    “Retirement” shall mean, subject to Section 8.01(c), the termination of
a Non-Employee Director’s service as a member of the Board.
1.22    “Retirement Subaccount” shall mean the bookkeeping account described in
Section 5.01(a) maintained to record Deferrals (and related gains and losses on
such Deferrals) that a Participant has elected to have paid upon the first to
occur of the Participant’s Retirement or death.
1.23    “Service Year” shall mean the period beginning on the date of the Annual
Meeting of Shareholders in any year and ending on the day immediately preceding
the date of the Annual Meeting of Shareholders for the subsequent year, or such
other period as shall be specified from time to time by the Administrative
Committee.


3



--------------------------------------------------------------------------------





1.24    “Specified Distribution Date” shall mean a Business Day selected by a
Participant pursuant to Section 5.01(a).
1.25    “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (a) an illness or accident of the Participant or the
Participant’s spouse, beneficiary or dependent (as defined in Code Section 152,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)), (b) loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to the home not otherwise covered by insurance) or (c) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant; provided, however, that an
Unforeseeable Emergency shall only exist to the extent the severe financial
hardship would constitute an Unforeseeable Emergency under Code Section 409A,
related regulations and other applicable guidance.

ARTICLE 2. INTRODUCTION AND PARTICIPATION
2.01    Introduction
(a)    The Plan was adopted by the Board of Directors of ITT Corporation on
October 7, 2008 (the “Adoption Date”). On May 16, 2016, the Corporation became
the successor issuer to ITT Corporation pursuant to Rule 12g-3(a) under the
Securities Exchange Act of 1934, as amended, and assumed, amended and restated
the Plan as of such date.
(b)    The Plan shall govern (i) Deferrals (as adjusted pursuant to Article 4)
made pursuant to a Deferral Agreement executed after the Adoption Date and (ii)
Prior Deferrals (as adjusted pursuant to Article 4). All Prior Deferral
Agreements will be deemed amended to the extent the terms of the Prior Deferral
Agreement are inconsistent with the terms of the Plan so that, to the extent of
any such inconsistency, the terms of the Plan will govern.
2.02    Participation
(a)    All Non-Employee Directors shall be eligible to participate in the Plan.
An individual who is determined to be a Non-Employee Director with respect to a
Service Year and who desires to have Deferrals credited on his or her behalf
pursuant to Article 3 must execute a Deferral Agreement with the Administrative
Committee authorizing Deferrals under the Plan in accordance with the provisions
of Sections 2.02(b) and 3.01.
(b)    The Deferral Agreement shall be in writing and properly completed upon a
form approved by the Administrative Committee, which shall be the sole judge of
the proper completion thereof. Such Deferral Agreement shall provide for the
deferral of all or a portion of the Non-Employee Director’s Director Fees and
shall include such other provisions as the Administrative Committee deems
appropriate.
2.03    Termination of Participation
Participation shall cease when all benefits to which a Participant or
Beneficiary is entitled to hereunder are distributed.


4



--------------------------------------------------------------------------------






ARTICLE 3. DEFERRALS
3.01    Deferral Elections
(c)    Except as provided in Section 3.01(d), a Non-Employee Director may elect
to defer Director Fees that will be earned in the Service Year that begins in
the following calendar year by filing a Deferral Agreement with the
Administrative Committee on or before (i) the close of business on the last
Business Day of the calendar year preceding the calendar year in which such
Service Year begins or (ii) such earlier date as may be specified by the
Administrative Committee (the “Deferral Election Deadline”).
(d)    Except as provided in Sections 3.01(d) and 3.05 and subject to such
restrictions as the Administrative Committee may establish from time to time, a
Non-Employee Director’s election to defer Director Fees earned in any Service
Year shall become irrevocable on the Deferral Election Deadline. A Non-Employee
Director may revoke or change his or her election to defer Director Fees at any
time prior to the date the election becomes irrevocable, subject to such
restrictions as the Administrative Committee may establish from time to time.
Any such revocation or change shall be made in a form and manner determined by
the Administrative Committee.
(e)    Except as provided in Section 3.01(d), a Participant’s Deferral Agreement
shall apply only with respect to Director Fees earned in the Service Year that
begins in the calendar year following the calendar year in which the Deferral
Agreement is filed with the Administrative Committee. A Non-Employee Director
must file, in accordance with the provisions of Section 3.01(a), a new Deferral
Agreement to defer Director Fees earned in any subsequent Service Year.
(f)    Notwithstanding anything in this Section 3.01 to the contrary, if a
Non-Employee Director first becomes eligible to participate in the Plan after
the Deferral Election Deadline, but before the first day of the Service Year
that begins in the calendar year in which the Non-Employee Director first
becomes eligible to participate in the Plan, the Non-Employee Director may,
within the period beginning on the date the Non-Employee Director first becomes
eligible to participate in the Plan and ending on the earlier of (i) 30 days
after such date or (ii) the first day of such Service Year, elect to defer
Director Fees that will be earned in such Service Year.
3.02    Amount of Deferral
Unless the Administrative Committee provides otherwise, a Non-Employee Director
may defer all or none of his or her Director Fees, but not a portion of such
Director Fees.
3.03    Crediting to Deferral Account
Except as provided below with respect to Prior Deferrals, Deferrals shall be
credited to a Participant’s Deferral Account on the day such Director Fees would
have otherwise been paid to the Participant in the absence of a Deferral
Agreement. Deferrals credited to a Participant’s Deferral Account which are
deemed invested in a Corporation phantom stock fund will be credited based on
the closing price of the Corporation’s common stock on the New York Stock


5



--------------------------------------------------------------------------------





Exchange (or a successor thereto) on that day or the next Business Day if such
day is not a Business Day. Prior Deferrals shall be credited to a Participant’s
Deferral Account as of the Adoption Date.
3.04    Vesting
A Participant shall at all times be 100% vested in his or her Deferral Account.
3.05    Unforeseeable Emergency
Notwithstanding the foregoing provisions of this Article 3, Deferrals under a
Participant’s current Deferral Agreement shall cease in the event a distribution
is made to the Participant due to an Unforeseeable Emergency.

ARTICLE 4. MAINTENANCE OF ACCOUNTS
4.01    Adjustment of Account
(a)    The Administrative Committee shall designate at least one investment fund
or index of investment performance and may designate additional investment funds
or investment indices (including a Corporation phantom stock fund) to be used to
measure the investment performance of a Participant’s Deferral Account. The
designation of any such investment funds or indices shall not require the
Corporation to invest or earmark its general assets in any specific manner. The
Administrative Committee may change the designation of investment funds or
indices from time to time, in its sole discretion, and any such change shall not
be deemed to be an amendment affecting Participants’ rights under Section 6.01.
(b)    As of each Reporting Date, each Deferral Account shall be credited or
debited with the amount of earnings or losses with which such Deferral Account
would have been credited or debited, assuming it had been invested in one or
more investment funds, or earned the rate of return of one or more indices of
investment performance, designated by the Administrative Committee and elected
by the Participant pursuant to Section 4.02 for purposes of measuring the
investment performance of his or her Deferral Account. Any portion of a
Participant’s Deferral Account deemed invested in a Corporation phantom stock
fund shall be credited with dividend equivalents, as and when dividends are paid
on the Corporation’s common stock. Any such dividend equivalents shall be deemed
invested in additional shares of Corporation phantom stock, and such shares of
phantom stock shall be deemed to be purchased on the day the dividends are paid
by the Corporation.
4.02    Investment Elections
If the Administrative Committee designates more than one investment fund or
indices under Section 4.01, Participants may designate the investment fund or
indices that will be used to measure the investment performance of their
Deferrals. Unless the Administrative Committee provides otherwise, such
elections shall be made when the Deferral Agreement is executed.


6



--------------------------------------------------------------------------------





Unless the Administrative Committee provides otherwise, a Participant’s
investment election made with respect to Prior Deferrals shall continue to
govern such Prior Deferrals.
4.03    Changing Investment Elections of Amounts Held in Deferral Accounts
Unless the Administrative Committee provides otherwise, Participants may not
change investment elections for amounts already deferred. If the Administrative
Committee allows Participants to change their investment elections, such changes
may only be made in accordance with Section 4.04 and such other terms and
conditions as may be established by the Administrative Committee from time to
time.
4.04    Compliance with Securities Laws and Trading Policies and Procedures
A Participant’s ability to direct investments into or out of a Corporation
phantom stock fund shall be subject to such terms, conditions and procedures as
the Plan Administrator may prescribe from time to time to assure compliance with
Rule 16b-3 (“Rule 16b-3”) promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended (“Exchange Act”), and other applicable
requirements. Such procedures also may limit or restrict a Participant’s ability
to make (or modify previously made) deferral and distribution elections under
the Plan. In furtherance, and not in limitation, of the foregoing, to the extent
a Participant acquires any interest in an equity security under the Plan for
purposes of Section 16(b) of the Exchange Act, the Participant shall not dispose
of that interest within six (6) months, unless such disposition is exempted by
Section 16(b) of the Exchange Act or any rules or regulations promulgated
thereunder or with respect thereto. Any election by a Participant to invest any
amount in a Corporation phantom stock fund, and any elections to transfer
amounts from or to the Corporation phantom stock fund to or from any other
investment fund or indices, shall be subject to all applicable securities law
requirements, including but not limited to the those reflected in the prior
sentence and Rule 16b-3, as well as all applicable stock trading policies and
procedures of the Corporation. To the extent any election violates any
securities law requirement, applicable trading policies and procedures of the
Corporation, or any terms or conditions established from time to time by the
Administrative Committee relating to such elections (whether or not reflected in
the Plan), the election shall be void.
4.05    Individual Accounts
The Administrative Committee shall maintain, or cause to be maintained on its
books, records showing the individual balance of each Participant’s Deferral
Account. At least once a year each Participant shall be furnished with a
statement setting forth the value of his or her Deferral Account.
4.06    Valuation of Accounts
(a)    The Administrative Committee shall value or cause to be valued each
Participant’s Deferral Account as the Administrative Committee determines is
necessary for the proper administration of the Plan.


7



--------------------------------------------------------------------------------





(b)    Whenever an event requires a determination of the value of a
Participant’s Deferral Account, the value shall be computed as of the date of
the event, or if the date of the event is not a Business Day, the close of the
next Business Day, except as otherwise specified in this Plan.

ARTICLE 5. PAYMENT OF BENEFITS
5.01    Time of Payment
(a)    Subject to the limitations in Section 5.01(b), each time a Participant
elects to defer Director Fees, the Participant shall specify whether the
deferred Director Fees will be allocated to the Participant’s Retirement
Subaccount or In-Service Subaccount.
(1)    Retirement Subaccount. Except as otherwise provided in the Plan, amounts
allocated to the Retirement Subaccount (after adjustment to reflect gains and
losses during the deferral period) will be paid upon the first to occur of the
Participant’s Retirement or death.
(2)    In-Service Subaccount. Except as otherwise provided in the Plan, amounts
allocated to the In-Service Subaccount (after adjustment to reflect gains and
losses during the deferral period) will be paid upon the first to occur of (A) a
Business Day designated by the Participant (the “Specified Distribution Date”),
(B) the Participant’s Retirement or (C) the Participant’s death. The Specified
Distribution Date for the In-Service Subaccount shall be the Business Day
designated by the Participant on his or her initial Deferral Agreement
establishing the In-Service Subaccount; unless otherwise modified in accordance
with the provisions of Section 5.01(c) or (e) below.
Unless the Administrative Committee provides otherwise, Participants may not
bifurcate any one Service Year’s deferred Director Fees between the Retirement
Subaccount and the In-Service Subaccount.
Prior Deferrals will be allocated to the Participants’ Retirement Subaccount
and/or In-Service Subaccount as of the Adoption Date based on the payment
election(s) then in effect with respect to such Prior Deferrals. If a
Participant’s payment election(s) in effect with respect to Prior Deferrals as
of the Adoption Date provides for payment at a specified date, that specified
date shall be the Participant’s “Specified Distribution Date” for the
Participant’s In-Service Subaccount.
(b)    Unless the Administrative Committee provides otherwise, (i) a Participant
may have only one In-Service Subaccount established on his or her behalf (and
only one Specified Distribution Date) at any one time and (ii) once a
Participant has selected a Specified Distribution Date, the Participant may not
select an additional Specified Distribution Date until the amounts in the
Participant’s In-Service Subaccount have been distributed.
(c)    In accordance with such procedures as the Administrative Committee may
prescribe, Participants may elect to delay the payment of amounts in the
Participant’s In-Service Subaccount by specifying a new Specified Distribution
Date, subject to the following limitations:


8



--------------------------------------------------------------------------------





(1)    such election must be made at least 12 months prior to the Specified
Distribution Date then in effect and such election will not become effective
until at least 12 months after the date on which the election is made; and
(2)    the new Specified Distribution Date shall be a Business Day that is not
less than five (5) years from the Specified Distribution Date then in effect.
Once a Participant’s election of a new Specified Distribution Date becomes
effective, all amounts in the Participant’s In-Service Subaccount (whether
allocated before or after the election of the new Specified Distribution Date)
will be paid upon the first to occur of the new Specified Distribution Date, the
Participant’s Retirement or the Participant’s death. A Participant may elect to
delay a Specified Distribution Date pursuant to this Section 5.01(c) more than
once, provided that all such elections comply with the provisions of this
Section 5.01(c).
It is the Corporation’s intent that the provisions of this Section 5.01(c)
comply with the subsequent election provisions in Code Section 409A(a)(4)(C),
related regulations and other applicable guidance, and this Section 5.01(c)
shall be interpreted accordingly. The Administrative Committee may impose
additional restrictions or conditions on a Participant’s ability to elect a new
Specified Distribution Date pursuant to this Section 5.01(c). The Participant
may revoke or change his or her election pursuant to this Section 5.01(c) at any
time prior to the deadline for making such election, subject to such
restrictions as the Administrative Committee may establish from time to time.
Any such revocation or change shall be made in a form and manner determined by
the Administrative Committee. For avoidance of doubt, a Participant may not
elect to delay payment of amounts in the Participant’s Retirement Subaccount or
transfer amounts between his or her Retirement Subaccount and his or her
In-Service Subaccount.
(d)    Notwithstanding anything in the Plan to the contrary, if it is not
possible to make payment on the date of the Participant’s Retirement or death,
or the Specified Payment Date, as the case may be, payment shall be made as soon
as practicable thereafter, but in all events subject to the following
limitations:
(1)    payments to be made upon the Participant’s Retirement or death shall in
no event be made later than ninety (90) days after the date of Retirement or
death, as the case may be, and
(2)    payments to be made on a Specified Distribution Date shall in no event be
made later than the 15th day of the third calendar month following such
Specified Distribution Date.
If payment is made within one of the periods described in this Section 5.01(d),
neither the Participant nor any Beneficiary may elect, directly or indirectly,
when within such period payment shall be made.
(e)    Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its discretion and subject to such terms and conditions as it
may from time to time prescribe, allow Participants to change the time of
payment of all or a portion of their Deferral Accounts in accordance with
applicable transition relief provided with respect to Code Section 409A.


9



--------------------------------------------------------------------------------





5.02    Method of Payment
The distribution of the Participant’s Deferral Account shall be made to the
Participant or, if the Participant dies, to the Participant’s Beneficiary, in
the form of a single lump sum cash payment.
5.03    Unforeseeable Emergency
Notwithstanding anything in the Plan or in a Deferral Agreement to the contrary,
the Administrative Committee may, if it determines an Unforeseeable Emergency
exists which cannot be satisfied from other sources, approve a request by the
Participant for a withdrawal from his or her Deferral Account. Such request
shall be made in a time and manner determined by the Administrative Committee.
The payment made from a Participant’s Deferral Account pursuant to the
provisions of this Section 5.03 shall be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, local or foreign income taxes or penalties reasonably
anticipated to result from the distribution). Determinations of amounts
necessary to satisfy the emergency need must take into account any additional
compensation that is available, other than additional compensation that, due to
the Unforeseeable Emergency, is available under another nonqualified deferred
compensation plan but that has not actually been paid. This Section 5.03 is
intended to comply with Code Section 409A, related regulations and any other
applicable guidance and shall be interpreted accordingly so that distributions
shall be permitted under this Section 5.03 only to the extent they comply with
Code Section 409A.
5.04    Designation of Beneficiary
Each Participant shall file with the Administrative Committee a written
designation of one or more persons as the Beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon his or her death
pursuant to Article 5. A Participant may, from time to time, revoke or change
his or her Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Administrative Committee. The last such
designation received by the Administrative Committee shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Administrative Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no such Beneficiary designation is in effect at the time of a
Participant’s death, or if no designated Beneficiary survives the Participant,
the Participant’s surviving spouse, if any, shall be the Participant’s
Beneficiary, otherwise the Participant’s estate shall be the Participant’s
Beneficiary, and shall receive the payment of the amount, if any, payable under
the Plan upon the Participant’s death.


10



--------------------------------------------------------------------------------






ARTICLE 6. AMENDMENT OR TERMINATION
6.01    Right to Amend or Terminate
Notwithstanding any Plan provision to the contrary, the Corporation may, by
action of the Board, amend or terminate the Plan at any time; provided, however,
that no such amendment or termination of the Plan that reduces a Participant’s
Deferral Account shall be effective without the prior written consent of the
Participants whose Deferral Accounts are reduced by the amendment or
termination. To the extent consistent with the rules relating to plan
terminations and liquidations in Treasury Regulation Section 1.409A-3(j)(4)(ix)
or otherwise consistent with Code Section 409A, the Board may provide that,
without the prior written consent of Participants, all of the Participants’
Deferral Accounts shall be distributed in a lump sum upon termination of the
Plan. Unless so distributed, in the event of a Plan termination, the Corporation
shall continue to maintain the Deferral Accounts until distributed pursuant to
the terms of the Plan and Participants shall remain 100% vested in all amounts
credited to their Deferral Accounts.

ARTICLE 7. GENERAL PROVISIONS
7.01    Funding and Payment of Expenses
All amounts payable in accordance with this Plan shall constitute a general
unsecured obligation of the Corporation. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Corporation. The Administrative Committee may decide that a
Participant’s Deferral Account may be reduced to reflect allocable
administrative expenses.
7.02    Unsecured Interest
Neither the Corporation nor the Administrative Committee in any way guarantees
the performance of the investment funds or indices a Participant may designate
under Article 4. No special or separate fund shall be established, and no
segregation of assets shall be made, to assure the payments hereunder. No
Participant hereunder shall have any right, title, or interest whatsoever in any
specific assets of the Corporation. Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind or a fiduciary relationship between the Corporation and a
Participant or any other person. To the extent that any person acquires a right
to receive payments under this Plan, such right shall be no greater than the
right of any unsecured creditor of the Corporation.
7.03    Facility of Payment
In the event that the Administrative Committee shall find that a Participant or
Beneficiary is incompetent to care for his or her affairs or is a minor, the
Administrative Committee may direct that any benefit payment due him or her,
unless claim shall have been made therefor by a duly appointed legal
representative, be paid on his or her behalf to his or her spouse, a child, a


11



--------------------------------------------------------------------------------





parent or other relative, and any such payment so made shall thereby be a
complete discharge of the liability of the Corporation and the Plan for that
payment.
7.04    Withholding Taxes
The Corporation shall have the right to deduct from each payment to be made
under the Plan any required withholding taxes.
7.05    Nonalienation
Subject to any applicable law and except as provided in Section 5.04, no benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void, nor shall any such benefit be in any manner liable for or subject
to garnishment, attachment, execution or levy, or liable for or subject to the
debts, contracts, liabilities, engagements or torts of a person entitled to such
benefits.
7.06    Construction and Governing Law
(a)    The Plan shall be construed, regulated and administered in accordance
with the laws of the State of New York, subject to the provisions of applicable
federal laws.
(b)    The masculine pronoun shall mean the feminine wherever appropriate. To
the extent any section of the Code, Treasury Regulations or the Exchange Act or
any rule promulgated under the Exchange Act that is referenced in the Plan shall
be amended or superseded, such reference shall be deemed to be to the amended or
superseding section or rule.
(c)    The illegality of any particular provision of this document shall not
affect the other provisions, and the document shall be construed in all respects
as if such invalid provision were omitted.
7.07    Discharge of Corporation’s Obligation
The payment by the Corporation of the benefits due under the Plan and/or any
Deferral Agreement or Prior Deferral Agreement to the Participant or his or her
Beneficiary shall discharge the Corporation’s obligation with respect thereto,
and the Participant or Beneficiary shall have no further rights under this Plan
or the Deferral Agreements or Prior Deferral Agreements upon receipt by the
appropriate person of all such benefits.
7.08    Successors
The Plan shall be binding upon the successors and assigns of the Corporation,
whether such succession is by purchase, merger or otherwise.


12



--------------------------------------------------------------------------------






ARTICLE 8. ADMINISTRATION
8.01    ADMINISTRATION
(a)    The Plan shall be administered by the Administrative Committee. The
Administrative Committee shall have the exclusive responsibility and complete
discretionary authority to control the operation, management and administration
of the Plan, with all powers necessary to enable it properly to carry out such
responsibilities, including, but not limited to, the power to interpret the Plan
and any related documents, to establish procedures for making any elections
called for under the Plan, to make factual determinations regarding any and all
matters arising under the Plan, including, but not limited to, the right to
determine eligibility for benefits, the right to construe the terms of the Plan,
the right to remedy possible ambiguities, inequities, inconsistencies or
omissions, and the right to resolve all interpretive, equitable or other
questions arising under the Plan.
(b)    The Administrative Committee may delegate all or part of its
administrative duties to one or more persons, whether or not such person or
persons are members of the Administrative Committee or employees of the
Corporation. The Administrative Committee (and, to the extent consistent with
the scope of delegated administrative authority, the person or persons delegated
authority hereunder) may engage agents and representatives, including
recordkeepers and legal counsel, in connection with the administration of the
Plan. To the extent permitted by law, the Administrative Committee and the
person or persons delegated administrative authority under the Plan shall be
indemnified by the Corporation and held harmless against any claims and the
expenses of defending against such claims, resulting from any action or conduct
relating to the administration of the Plan, except claims arising from gross
negligence, willful neglect or willful misconduct.
(c)    It is the intent of the Corporation that the Plan complies with Code
Section 409A, related regulations and other applicable guidance promulgated with
respect thereto and the provisions of the Plan shall be interpreted to be
consistent therewith. Without limiting the foregoing, a Participant shall not be
deemed to have experienced a Retirement until the Participant has had a
“separation from service,” as that term is used in Code Section 409A(a)(2)(A)(i)
and defined in related regulations or other applicable guidance.




13

